Citation Nr: 0428306	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  03-05 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis.

3.  Entitlement to service connection for right ankle 
tendinitis.

2.  Entitlement to service connection for bilateral 
retropatellar pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from August 2001 to February 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 2002.  In addition to the issues listed on the title 
page, that decision also denied service connection for 
bilateral pes planus.  Service connection for bilateral pes 
planus was subsequently granted by an April 2003 rating 
decision, satisfying the appeal as to that issue.  


FINDINGS OF FACT

1.  Right ankle tendonitis, plantar fasciitis, and 
retropatellar pain syndrome shown in service were acute and 
transitory, and resolved without residual disability.

2.  The veteran does not currently have a chronic disability 
manifested by right ankle tendinitis, plantar fasciitis, or 
retropatellar pain syndrome.  


CONCLUSIONS OF LAW

1.  Chronic plantar fasciitis was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1101, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

2.  Chronic right ankle tendonitis was not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1101, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

3.  Chronic bilateral retropatellar pain syndrome was not 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1101, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The file shows that by RO correspondence dated in January 
2002, prior to the rating decision, the veteran was informed 
of the evidence necessary to substantiate her claim.  She was 
informed of her and VA's respective obligations to obtain 
different types of evidence.  In January 2002, the veteran 
submitted a signed statement indicating that she had no 
additional evidence.  The April 2002 rating decision, the 
statement of the case dated in November 2002, and the 
supplemental statement of the case dated in April 2003 also 
provided information regarding the evidence necessary to 
substantiate her claim, and the reasons her claim was denied.  
A VA examination was provided in March 2003, and there is no 
potential relevant evidence identified by the veteran or the 
record which has not been obtained.  Thus, the Board finds 
that the notice and duty to assist provisions of the law have 
been met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Factual Background

A pre-enlistment examination in March 2001 did not disclose 
any complaints or abnormal findings of the feet, ankles, or 
knees.  After the veteran's entry onto active duty in August 
2001, service medical records show that she was seen on 
numerous occasions from October to December, 2001, 
complaining of knee, ankle, and/or foot pain.  

Over a period of three weeks in October 2001, she was seen on 
several occasions with complaints of pain in the ankles.  The 
impression was tendonitis.  Also noted on two occasions was a 
fine crepitation in the right knee.  She was referred to 
physical therapy for further management, where it was noted 
that her bilateral ankle pain had begun during normal 
training.  On examination, she had full active range of 
motion in all planes.  She was tender to palpation in both 
ankles in the deltoid ligament/tibial posterior tendon 
region.  There was some increase in symptoms with functional 
testing.  The assessment was bilateral ankle overuse.  She 
was given a profile limiting her duty for 5 days, and 
instructed in a program of exercises.  The prognosis was that 
she could return to full duty without limitation in 6 days.  

X-rays conducted in November 2001 to rule out stress changes, 
in connection with her complaints of bilateral shin pain, 
showed normal lower legs.  

In December 2001, she complained of left foot, bilateral 
ankle pain, and bilateral knee pain since basic training.  
She said that in about the third week of basic training, 
beginning with a 3-mile road march, both ankles had begun to 
hurt.  She  developed left foot pain as well, and then her 
knees became painful.  On examination, she had bulge 
pronation of the feet.  The knees were noted to be normal, 
consistent with bilateral retropatellar pain syndrome.  The 
assessment was symptomatic pes planus, and bilateral 
retropatellar pain syndrome.  A temporary profile issued that 
date noted the medical conditions to be right and left 
plantar fasciitis, and runner's knee.  A note later in 
December reported bilateral plantar fasciitis and bilateral 
retropatellar pain syndrome secondary to pes planus.  

In February 2002, she was discharged from active duty for 
failure to meet procurement medical fitness standards.

A February 2003 letter from a private podiatrist noted that 
the veteran had been seen several days earlier complaining of 
painful feet.  She reported a history of having developed 
bilateral foot pain, ankle pain, and knee pain in service.  
She said she had been diagnosed in January 2002 with plantar 
fasciitis and chondromalacia secondary to pes planus.  The 
doctor said that her lower extremity symptoms were almost 
certainly present prior to her induction in the military, but 
that the increased activity while in basic training 
exacerbated her symptoms.  He recommended custom orthotics.  

On a VA examination in March 2003, the veteran said she had 
developed pain in her knees and in the soles of her feet 
during basic training.  She said she currently had pain in 
the medial arch of her foot with increased standing and 
activity.  She did not complain of pain at rest.  She did not 
complain of stiffness, swelling, or redness.  She said that 
there were periods of flare-ups with her foot pain, although 
she could not identify any precipitating or alleviating 
factors.  She said she had had some relief with her shoe 
inserts.  As to her knees, she complained of anterior knee 
pain.  She did not describe weakness, stiffness, swelling, 
instability, giving way, clicking, or locking; her major 
complaint was pain.  Again, she did not describe any 
precipitating or alleviating factors, although she said they 
seemed to bother her more with increased activity.  

On examination, there was full range of motion of the feet, 
ankles, and knees.  She had some mild tenderness to palpation 
along the medial aspect of her arch; physical examination was 
otherwise normal.  X-rays showed slight lateral deviation of 
the patella.  The impression was bilateral knee pain of 
unknown etiology and mild pes planus.  It was noted that 
chondromalacia could not be confirmed on the examination.  
The examiner also commented that her symptoms were not 
consistent with plantar fasciitis, but, instead appeared to 
be associated with pes planus.  

III.  Analysis

The veteran contends that she has plantar fasciitis, 
bilateral retropatellar pain syndrome, and right ankle 
tendinitis which developed as a result of her military 
service.  In her July 2002 notice of disagreement, she said 
her symptoms had become worse.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The evidence does not show that the veteran currently has 
plantar fasciitis, right ankle tendonitis, or bilateral 
retropatellar pain syndrome.  Without the current existence 
of a disability, there may be no service connection.  
Degmetich v. Brown, 104 F.3d 1328 (1997).  In this regard, 
while she complains of pain, pain alone, without an 
identifiable underlying malady, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), aff'd in part, vacated and remanded in part on other 
grounds, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  


Although plantar fasciitis was diagnosed in service, this 
condition has not been found to be present after service.  
Indeed, the VA examiner in March 2003 observed that her 
symptoms were not characteristic of plantar fasciitis.  
Instead, the examiner attributed the symptoms to pes planus, 
for which service connection is already in effect.  The 
veteran herself, as a layperson, is not competent to give a 
medical opinion on diagnosis or etiology of a claimed 
condition.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

As to right ankle tendonitis, again, there has been no 
diagnosis of tendonitis, or any other right ankle pathology, 
since the veteran's discharge from service.  During service, 
in October 2001, her ankle complaints were attributed to 
overuse.  The private podiatrist in February 2003 opined that 
her increased activity while in basic training exacerbated 
her symptoms.  However, a right ankle disability was not 
shown to be present at that time, nor on the VA examination 
in March 2003.  The evidence shows that during service, the 
veteran experienced ankle pain during the activities of basic 
training, diagnosed as tendonitis, which resolved without 
residual disability.  A chronic ankle disability has not been 
shown.  

With respect to bilateral retropatellar pain syndrome, the 
veteran was noted to have a fine crepitation in her right 
knee when seen in October 2001 for complaints of ankle pain.  
Later, she complained of knee pain, and in December 2001, 
bilateral retropatellar pain syndrome was diagnosed.  
Subsequent to service, the diagnosis resulting from the 
examination in March 2003 was knee pain of unknown etiology.  
Although X-rays demonstrated a slight lateral deviation of 
the patellae, the examiner did not attribute her complaints 
of knee pain to this X-ray finding or otherwise explain the 
significance of this finding.  The examiner did not diagnose 
retropatellar pain syndrome, or anything else to account for 
the reported knee pain.

In sum, the evidence establishes that the veteran does not 
currently have plantar fasciitis, right ankle tendonitis, or 
retropatellar pain syndrome, and the preponderance of the 
evidence is against the claim for service connection for 
these disabilities.  Thus the benefit-of-the-doubt rule does 
not apply, and the claims for service connection for plantar 
fasciitis and right ankle tendonitis must be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir.).


ORDER

Service connection for plantar fasciitis, right ankle 
tendinitis, and bilateral retropatellar pain syndrome is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



